Case: 1:19-cv-00233-MWM-KLL Doc #: 13 Filed: 02/05/21 Page: 1 of 2 PAGEID #: 605

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
LORENZO WALKER, : Case No. 1:19-cv-233
Petitioner, : Judge Matthew W. McFarland

Vv.

WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,

Respondent.

 

ORDER OVERRULING OBJECTION (Doc. 12), ADOPTING REPORT AND
RECOMMENDATION (Doc. 11), DENYING PETITION FOR WRIT OF HABEAS
CORPUS (Doc. 3) WITH PREJUDICE, AND TERMINATING ACTION

 

This case is before the Court upon the Report and Recommendation (the
“Report”) (Doc. 11) entered by United States Magistrate Judge Karen L. Litkovitz. In
the Report, Magistrate Judge Litkovitz recommends that the Court deny with prejudice
Petitioner Lorenzo Walker’s petition for writ of habeas corpus pursuant to 28 U.S.C. §
2254 (Doc. 3). Mr. Walker filed Objections (Doc. 12) to the Report, in response to to
which the Respondent decline to file a reply. This matter is thus ripe for review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon said review, the
Court finds that Mr. Walker’s Objections are not well-taken and are accordingly
OVERRULED. The Court ADOPTS the Report in its entirety and rules as follows:

1s The petition for a writ of habeas corpus pursuant to 28 U.S.C. §
2254 (Doc. 3) is DENIED with prejudice.
Case: 1:19-cv-00233-MWM-KLL Doc #: 13 Filed: 02/05/21 Page: 2 of 2 PAGEID #: 606

Z. A certificate of appealability shall not issue with respect to the
claims alleged in the petition, which have been addressed on the
merits herein, because Petitioner has not stated a “viable claim of
the denial of a constitutional right,” nor are the issues presented
“adequate to deserve encouragement to proceed further.” See Slack
v. McDaniel, 529 U.S. 473, 475 (2000) (citing Barefoot v. Estelle, 463
U.S. 880, 893 & n.4 (1983)). See also 28 U.S.C. § 2253(c); Fed. R. App.
P...22(b),

Di With respect to any application by Petitioner to proceed on appeal
in forma pauperis, the Court CERTIFIES pursuant to 28 U.S.C. §
1915(a)(3) that an appeal of any Order adopting this Report and
Recommendation would not be taken in “good faith,” and,
therefore, should DENY petitioner leave to appeal in forma
pauperis upon a showing of financial necessity. See Fed. R. App. P.
24(a); Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

4. This action is TERMINATED on the Court's docket.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

He Mot Fela

JUDGE MATTHEW W. McFARLAND

 
